             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                Case No. 19-03008-01-CR-S-MDH
v.

JONATHAN SAWYER,

                    Defendant.

                               MOTION FOR DETENTION

      Comes now the United States of America, by and through Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and the undersigned Assistant

United States Attorney, and hereby moves this Court to order the detention of the

defendant, JONATHAN SAWYER, and states the following in support of the motion:

      1. An indictment has been filed charging the defendant with receipt and

          distribution of child pornography, in violation of Title 18, United States Code,

          Sections 2252(a)(1) and (b)(1).

      2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that

          hearing must be held by the appropriate judicial officer to determine whether

          any condition or combination of conditions “will reasonably assure the

          appearance of such person as required and the safety of any other person and the

          community” if the attorney for the Government moves for such a hearing and

          the case involves:




        Case 6:19-cr-03008-MDH Document 12 Filed 01/22/19 Page 1 of 4
      “(E) any felony that is not otherwise a crime of violence that involves a minor

      victim… .”

3. Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it

   shall be presumed that no conditions or combination of conditions will

   reasonably assure the appearance of a person as required and the safety of the

   community if the judicial officer finds that there is probable cause to believe that

   there is probable cause to believe that the person committed—(E) an offense

   involving a minor victim under section 2252(a)(2)… of this title.”

4. Law enforcement officers downloaded child pornography from a device located

   at the defendant’s home on February 10, 2018. One of the images depicted a

   child, approximately eight years of age, being raped and sodomized by an adult

   male.

5. A search warrant was executed at the defendant’s home on April 11, 2018. The

   defendant while acknowledging ownership of a number of digital storage

   devices as well as his use of a peer-to-peer file sharing program, did not

   cooperate with the investigators.

6. A forensic examination of a the devices located during the search yielded the

   discovery of 871 image files and 23 video files depicting children engaged in

   sexual acts. Investigators also located a video file of the defendant engaged in

   the act of masturbation while viewing his computer. The forensic examiner was

   able to determine that the defendant was likely viewing files depicting child

   pornography at the same time. The examiner also determined that the defendant



 Case 6:19-cr-03008-MDH Document 12 Filed 01/22/19 Page 2 of 4
          deliberately sought out depictions of child pornography, using search terms such

          as “PTHC” and “Lolita.”

       7. The defendant admitted that he was the subject of a sexual assault investigation

          involving juvenile females, who were six and eight years old, when he was

          approximately 15 years old. It is unclear how the investigation was resolved.

       8. This case involves a minor victim. See 18 U.S.C. § 3142(g)(1).

       9. The evidence against the defendant is overwhelming.           See 18 U.S.C. §

          3142(g)(2).

       Wherefore, based upon the foregoing, the United States submits that there is clear

and convincing evidence that there are no conditions which the Court could place upon the

defendant that would reasonably assure the defendant’s appearance in Court and the safety

of the community. The Government therefore requests that a detention hearing be held and

that the defendant be detained pending trial of this matter.

                                                         Respectfully submitted,

                                                         Timothy A. Garrison
                                                         United States Attorney


                                                  By:    /s/ James J. Kelleher_____
                                                         James J. Kelleher
                                                         Assistant United States Attorney
                                                         Missouri Bar No. 51921




         Case 6:19-cr-03008-MDH Document 12 Filed 01/22/19 Page 3 of 4
                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered on

January 22, 2019, to the CM-ECF system of the United States District Court for the

Western District of Missouri for electronic delivery to all counsel of record.



                                          /s/ James J. Kelleher
                                          James J. Kelleher
                                          Assistant United States Attorney




         Case 6:19-cr-03008-MDH Document 12 Filed 01/22/19 Page 4 of 4
